DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art document discloses, see Ninan et al. (US 2018/0176535), of record, a method for streaming video, comprising: streaming to a video streaming client, one or more first foviated images with one or more first image metadata sets (See [0032] [0153] and Figs 3A and 3B, where the video streaming server is used to support real time omnidirectional video applications), the one or more first foviated images (See [0170] ) and the one or more first image metadata sets to be used by the video streaming client to generate one or more first display mapped images for rendering to a viewer at one or more first time points, the one or more first foviated images and the one or more first image metadata sets being generated from one or more first high dynamic range (HDR) source images in reference to one or more first view directions of the viewer at the one or more first time points (See [0058] [0064] [0075] the different layers of different resolutions, frame rates, and different dynamic ranges (lower, higher, etc.)); 
receiving at least a part of view direction data of the viewer collected in real time while the viewer is viewing the one or more first display mapped images, the view direction data 
The prior art fails to disclose or fairly suggest, alone or in combination, all of the features of independent claim 1, especially “the second image metadata set comprising a peripheral-vision DM metadata portion separately and specifically generated for adapting the peripheral-vision foviated image portion to a peripheral-vision display mapped image portion in the second display mapped image, the focal-vision DM metadata portion generated with a predicted light adaptation level of the viewer for the second time point”.   


Baran et al. (US 2018/0302556) discloses a system and method for capturing 360 degree video, and multi-resolution encoding, processing and displaying of the video based on a field of view (FOV) and region of interest (ROI) for a viewer. The ROI may be determined based on eye tracking information (ETI) and the video may be encoded for viewports within the FOV at a high resolution and for other viewports outside the FOV at a lower resolution. ROI in the video may be encoded at a high resolution and areas outside of the ROI may be encoded at a lower resolution.

Schmidt et al. (US 2018/0227630) discloses a method for subsequently displaying a stream of images in a display area of a display device, wherein a point of regard of a user looking at the display area and, a first area  within the display area is determined around the point of regard of a first image of the stream of images displayed in the display area such that a first part of the first image which is displayed in the first area, is displayed according to a first parameter value of at least one parameter, which is correlated with an image characteristic of the first image, and a second part of the first image, which is displayed in at least one second area outside the first area, is displayed according to a second parameter value of the at least one parameter. Moreover, the determining of the point of regard is performed as predicting the point of regard for a certain future point of time, at which the first image is displayed, in dependency of at least one result of at least one image related.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668.  The examiner can normally be reached on Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425